In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

********************     *
LINDA HUBBARD, a Personal*
Representative of the Estate of
                         *
LESLIE MCKNIGHT, deceased,
                         *
                         *                         No. 16-1059V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: June 1, 2017
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         acute disseminated encephalomyelitis
                         *                         (“ADEM”).
                         *
             Respondent. *
******************** *

Alison H. Haskins, Maglio Christopher, & Toale, Sarasota, FL, for Petitioner;
Robert P. Coleman III, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On June 1, 2017, the parties filed a joint stipulation concerning the petition
for compensation filed by Linda Hubbard (“petitioner”), on behalf of Leslie
McKnight (“Ms. McKnight”), deceased, under the National Vaccine Injury on
August 25, 2016. In her petition, petitioner alleged that the influenza vaccine,
which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a),
and which Ms. McKnight received on September 7, 2014, caused Ms. McKnight to
suffer suffered acute disseminated encephalomyelitis (“ADEM”). Petitioner
further alleges that Ms. McKnight’s death was a sequela of her ADEM. Petitioner


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
represents that there has been no prior award or settlement of a civil action for
damages on behalf of Ms. McKnight as a result of her condition.

      Respondent denies that Ms. McKnight suffered any injury as a result of the
influenza vaccine administered on or about September 17, 2014, and denies that
Ms. McKnight's death was a sequela of her allegedly vaccine-related ADEM.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum of $285,000.00 in the form of a check payable to petitioner
       as Legal Representative of the Estate of Leslie McKnight. This amount
       represents compensation for all remaining damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-1059V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     S/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                             )
LINDA HUBBARD, as Personal                   )
Representative of the Estate of LESLIE       )
MCKNIGHT, deceased,                          )
                                             )
              Petitioner,                    )
                                             )       No. 16-1059V (ECF)
v.                                           )       Special Master Moran
                                             )
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
               Respondent.                   )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Linda Hubbard ("petitioner"), on behalf of Leslie McKnight ("Ms. McKnight"),

deceased, filed a petition for vaccine compensation under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-1 0 to 34 (the "Vaccine Program"). The petition

seeks compensation for injuries and deatJ'l allegedly related to Ms. McKnight's receipt of the

influenza vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42

C.F.R. § 100.3(a).

       2. Ms. McKnight received the influenza vaccine on or about September 17, 2014.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that as a result of receiving the influenza vaccine, Ms. McKnight

suffered acute disseminated encephalomyelitis ("ADEM"). Petitioner fmther alleges that Ms.

McKnight's death was a sequela of her ADEM.
            5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on behalf of Ms. McKnight as a result of her condition and/or her death.

            6. Respondent denies that Ms. McKnight suffered any injury as a result of the influenza

vaccine administered on or about September 17, 2014, and denies that Ms. McKnight's death

was a sequela of her allegedly vaccine-related ADEM.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S .C. § 300aa-21(a)( l), respondent will issue the following vaccine

compensation payment:

        A Jump sum of $285,000.00 in the form of a check payable to petitioner as Legal
        Representative of the Estate of Leslie McKnight. This amount represents compensation
        for all remaining damages that would be available under 42 U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the Special Master to award reasonable attorneys' fees and costs incuned in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-1 5(g), including State compensation programs, insurance policies,




                                                     2
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et. Seq.)), or entities that provide health services on a pre-paid basis.

        11. Payments made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant to paragraph 9, will be made in accordance with 42 U.S.C: § 300aa-15(i), subject to the

availability of sufficient statutory funds.

        12. Petitioner represents that she presently is, or within 90 days of the date of judgment

will become, duly authorized to serve as the legal representative of the Estate of Ms. McKnight

under the laws of the State of Colorado. No payment pursuant to this Stipulation shall be made

until petitioner provides respondent with documentation establishing her appointment as legal

representative of the Estate of Ms. McKnight. If petitioner is not authorized by a court of

competent jurisdiction to serve as the legal representative of the Estate of Ms. McKnight at the

time a payment pursuant to this Stipulation is to be made, any such payment shall be paid to the

party or parties appointed by a court of competent jurisdiction to se1:ve as the legal representative

of the Estate of Ms. McKnight upon submission of written documentation of such appointment

to respondent.

        13. In return for the payment described in paragraph 8, and any amount awarded

pt1rsuant to paragraph 9, petitioner, in her individual capacity and as the legal representative of

the Estate of Ms. McKnight, on her own behalf, and on behalf of Ms. McKnight's heirs,

executors, administrators, successors or assigns, does forever inevocably and unconditionally

release, acquit and discharge the United States and respondent from any and all actions or causes

of action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Coutt of Federal Claims, under the National Vaccine Injury



                                                  3
 Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

 of, any and all known or unknown, suspected or unsuspected personal injw-ies to or death of Ms.

 McKnight resulting from, or alleged to have resulted from, the vaccination administered on or

about September 17, 2014, as alleged by petitioner in a petition for vaccine compensation filed

on or about August 25, 2016, in the United States Court of Federal Claims as petition No. 16-

 1059V.

          14. If the Special Master fails to issue a decision in complete conformity with the terms

of this Stipulation.or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

          15. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The patties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability or amount

.of damages; and further, that a change in the items of compensation sought is not grounds to

modify or revise this agreement.

        16. This Stipulation shall not be construed as an admission by the United States or

respondent that the influenza vaccination caused Ms. McKnight's alleged ADEM or any other

injury or death.




                                                  4
       17. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns as legal representatives of the Estate

of Ms. McKnight.

                                     END OF STIPULATION




                                                  5
                                                                    ..,.
  Respectfully submitted,

 PETITIONER:

~C/ad!Ji::bt:i'rc/
 i1rl'iDA HUBBARD

 ATTORNEY OF RECORD FOR                               AUTHORIZED REPRESENTATIVE
 PETITIONER:                                          OF THE ATTORNEY GENERAL:


flt~Gh~                                           I~                       [   e-
                                                                                _. - . ; . _-


 1S0NH. HASKINS                                   .   ~INE E. REEVES
 Maglio Christopher & Toale, PA                       Deputy Director
 1605 Main Street, Suite 710                      Torts Branch
 Sarasota, Florida 34236                          Civil Division
 (877) 952-5242                                   U.S. Department of Justice
                                                  P.O. Box 146
                                                  Benjamin Franklin Station
                                                  Washington, DC 20044-0146


                                                  ATTORNEY OF RECORD FOR
                                                  RESPONDENT:




NARAYAN.NAIR, M.D.
Director, Division of Vaccine
Injury Compensation (DVIC), Acting Director
                                                  ~
                                                  Trial Attorney
                                                  Torts Branch
Countermeasures Injury Compensation               Civil Division
Program (CICP)                                    U.S. Department of Justice
Healthcare Systems Bureau, U.S. Department        P.O. Box 146
Of Health and Human Services ·                    Benjamin Franklin Station
5600 Fishers Lane                                 Washington, DC 20044-0146
Parklawn Building. Mail Stop 11 C-26              (202) 305-0274
Rockville, MD 20857


Dated:   Jv..u.-l ·i-o l
                 I
                 e
                           r

                                              6